DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 16/887,651 filed 05/29/2020 and Amendment filed 05/19/2022.
Claims 1-20 remain pending in the Application.
Applicant’s arguments, see Applicant Arguments/Remarks, filed 05/19/2022, with respect to claims 1-20 have been fully considered and are persuasive.  

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or fairly suggest specific arrangements of steps/elements in the manner recited in the instant claims, such as: wherein, in the first position, the one or more charging elements are at least partially extended through the one or more openings to charge the mobile robot and the second plate is below the first plate, and wherein, in the second position, the one or more charging elements are substantially even with or below a top surface of the first plate and the second plate is below the first plate among all limitations of claim 1; cause, based on determining that the mobile robot is positioned over the charging region, a middle plate, of the under-floor charging station, to move to a charging position below a top plate, of the under-floor charging station, such that one or more charging elements, of the middle plate, extend at least partially through the top plate to a charging configuration; and cause the under-floor charging station to charge the mobile robot while the one or more or more charging elements are in the charging position among all limitations of claim 9; causing, by the controller and based on determining that the mobile robot is positioned over the charging region, a middle plate, of the under-floor charging station, to move to a charging position below a top plate, of the under-floor charging station, such that one or more charging elements, of the middle plate, extend at least partially through the top plate, of the under- floor charging station among all limitations of claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art SHANGWEI et al. (Chinese Publication CN 209104903 U) discloses The utility model claims a mobile platform of transformer substation inspection robot wireless charging and wireless charging device, comprising: a platform top supporting plate, a top supporting plate whose two sides are respectively the platform hinged platform side supporting plate, the bottom of the platform top supporting plate fixed with bottom supporting frame, the bottom supporting frame is provided with a wireless charging emitter (Abstract), wherein Idler wheel includes: universal caster wheel 7 and direction-caster 9, and universal caster wheel 7 and direction-caster 9 are mounted on mesa base support Below frame 8, each 2 of left and right, when mobile platform needs mobile, the position that can will adjust support 6 is raised, and is made universal caster wheel 7 and is determined Ground is contacted to castor 9, finally quickly and easily mobile wireless charging platform (Page 5, fourth paragraph), but lacks specific arrangements of steps/elements in the manner recited in the instant claims, such as: wherein, in the first position, the one or more charging elements are at least partially extended through the one or more openings to charge the mobile robot and the second plate is below the first plate, and wherein, in the second position, the one or more charging elements are substantially even with or below a top surface of the first plate and the second plate is below the first plate among all limitations of claim 1; cause, based on determining that the mobile robot is positioned over the charging region, a middle plate, of the under-floor charging station, to move to a charging position below a top plate, of the under-floor charging station, such that one or more charging elements, of the middle plate, extend at least partially through the top plate to a charging configuration; and cause the under-floor charging station to charge the mobile robot while the one or more or more charging elements are in the charging position among all limitations of claim 9; causing, by the controller and based on determining that the mobile robot is positioned over the charging region, a middle plate, of the under-floor charging station, to move to a charging position below a top plate, of the under-floor charging station, such that one or more charging elements, of the middle plate, extend at least partially through the top plate, of the under- floor charging station among all limitations of claim 13. The Prior art MAO-SHUNG et al. (Taiwan Publication TW 201111202 A) discloses a system and a method for fast replacing a power battery of an electrical vehicle. The system comprises an overhead electric crane and a remote control lifting spreader (Abstract), wherein the walking platform of the flat platform and the track wheel disposed on the bottom surface of the translation platform, the mechanical arm further comprises a rotating platform, a rotating mechanism and a driving device of the rotating platform; the rotation Φ is flat and is placed on the translation platform; the lifting device further comprises A lifting system consisting of two sets of lifting arms and a driving device; a charging device of the engine and the charging station is disposed under the ground of the charging station. When the electric utility vehicle returns to the charging station, a set of lifting arms of the robot arm pre-fetch the cassette battery pack of the Hegong locomotive that is about to return, and move parallel to the corresponding parking space of the electric utility vehicle (Page 2, first paragraph), but lacks specific arrangements of steps/elements in the manner recited in the instant claims, such as: wherein, in the first position, the one or more charging elements are at least partially extended through the one or more openings to charge the mobile robot and the second plate is below the first plate, and wherein, in the second position, the one or more charging elements are substantially even with or below a top surface of the first plate and the second plate is below the first plate among all limitations of claim 1; cause, based on determining that the mobile robot is positioned over the charging region, a middle plate, of the under-floor charging station, to move to a charging position below a top plate, of the under-floor charging station, such that one or more charging elements, of the middle plate, extend at least partially through the top plate to a charging configuration; and cause the under-floor charging station to charge the mobile robot while the one or more or more charging elements are in the charging position among all limitations of claim 9; causing, by the controller and based on determining that the mobile robot is positioned over the charging region, a middle plate, of the under-floor charging station, to move to a charging position below a top plate, of the under-floor charging station, such that one or more charging elements, of the middle plate, extend at least partially through the top plate, of the under- floor charging station among all limitations of claim 13.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905. The examiner can normally be reached 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
HR
06/06/2022
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851